Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 1/21/2021.  Claims 11-16 are withdrawn from consideration as being drawn to non-elected invention; and claims 1- 17 are currently pending in the application.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102/103

Claim(s) 1-3, 5-10 and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Murakami (WO 2014/061149).
It is noted that WO 2014/061149 (WO) is being utilized for date purposes. However, since WO is not in English, US equivalent for WO, namely, Murakami (US 2015/0299360 A1) is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.
Regarding claims 1, 2, 10 and 17, Murakami discloses in example 7, methacrylic resin composition comprising methacrylic resin containing 80% by weight of methyl methacrylate (i.e. reads on methacrylic ester monomer A in present claim 1), 13% by weight of N-phenyl maleimide (i.e. reads on unit B having a cyclic structure containing main chain in present claim 1), 5% by weight of styrene and 2% by weight of methyl acrylate (i.e. both of them read on copolymerizable vinyl monomer unit C in present 
Murakami fails to disclose the properties of methacrylic resin composition in present claims 1, 2, 10 and 17.
However, methacrylic resin composition, of Murakami, comprises methacrylic resin containing methacrylic ester monomer A, structural unit B having a cyclic structure containing main chain, and copolymerizable vinyl monomer unit C, of present claims in amounts falling within the presently claimed range.  Additionally, weight loss of the composition, in Murakami, when heated to temperatures of 2700C for 0.5 hours is minimal (see example 7).  Hence, it is the office’s position that methacrylic resin composition, of Murakami, inherently exhibits the presently claimed properties (i.e. Mw residual ratio of 80% or more and 80.9 to 100% upon heating at 2800C for 1 hour under nitrogen atmosphere and Mw residual ratio of 80% or more and 84.9 to 100% upon heating at 2800C in air for 0.5 hours of present claims 1 and 17; methacrylic resin held inside a cylinder at 2700C for 10 minutes and then extruded into a strand at a load of 2.16 kg from an upper bench mark to a lower bench mark would have number of bubbles having a major diameter of 2 microns to 50 microns in the extruded strand between upper and lower bench mark of 20 or less per 1 g; number of bubbles having a major diameter of 100 microns or more contained per 100 cm2 of a film that is produced with an extruder at a set temperature of 2900C is less than 5).
Therefore, Murakami et al anticipate the present claims.
Alternatively, in the event any differences can be shown for the composition of present claims, as opposed to the composition taught by Murakami, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product based on the teachings in general disclosure of Murakami et al, in the absence of a showing of unexpected results.  As a practical matter, the Patent Office is 
Regarding claim 3, see example 7, wherein the methacrylic resin composition comprises 0.1 parts by weight of Irganox 1076 (i.e. reads on hindered phenol based antioxidant and its amount in present claim 3), and 0.2 parts by weight of Irgafox 168 (i.e. reads on phosphoric antioxidant and its amount in present claim 3).
Regarding claim 5, given that methacrylic resin composition, of Murakami, comprises methacrylic resin containing methacrylic ester monomer A, structural unit B having a cyclic structure containing main chain, and copolymerizable vinyl monomer unit C, of present claims in amounts falling within the presently claimed range and glass transition temperature is a measure of the monomers and their amounts, the methacrylic resin, of Murakami, would inherently exhibit presently claimed glass transition temperature of 1200C or higher.
Regarding claim 6, methacrylic resin in example 7, of Murakami, comprises 13% by weight of N-phenyl maleimide.
Regarding claim 7, methacrylic resin in example 7, of Murakami, comprises 5% by weight of styrene (i.e. reads on aromatic vinyl monomer) and 2% by weight of methyl acrylate (i.e. reads on acrylic acid ester monomer).
Regarding claim 8, methacrylic resin in example 7, of Murakami, comprises 5% by weight of styrene and 2% by weight of methyl acrylate.
Regarding claim 9, UV absorber may be blended in amounts of 5 parts by mass or less based on 100 parts by mass of methacrylic based resin (paragraph 0262).

Claim Rejections - 35 USC § 103

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (WO 2014/061149) in view of Tsuchida et al (JP 01-024841 A).
It is noted that Tsuchida et al is in Japanese.  A copy of the machine translation into English was provided with office action mailed 12/20/2019.  All line/paragraph citations in the body of rejection below is to the machine translation.
The discussion with respect to Murakami in paragraph 4 above is incorporated here by reference.
Murakami is silent with respect to sulfur antioxidant.
However, Tsuchida et al teach a resin composition excellent in heat stability and weather resistance by adding benzotriazole UV absorber, a phenolic antioxidant and a specified antioxidant to MMA/styrene resin (abstract).  See claims, wherein the resin composition comprises 0.001 to 10 part by weight of benzotriazole UV absorber, 0.001 to 1 part by weight of phenolic antioxidant, 0.001 to 3 parts by weight of organic phosphorus antioxidant and/or thioether type organic sulfur anti-oxidant.  Therefore, in light of the teachings in Tsuchida et al, it would have been obvious to one skilled in art prior to the filing of present invention, to use a combination of a phenolic antioxidant, organic phosphorus antioxidant and/or thioether type organic sulfur anti-oxidant in overlapping in amounts in the composition, of Murakami et al, for above mentioned advantages.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (WO 2014/061149) in view of Nakano et al (JP 01-240548 A).
It is noted that Nakano et al is in Japanese.  A copy of the machine translation into English was provided with office action mailed 12/20/2019.  All line/paragraph citations in the body of rejection below is to the machine translation.

Murakami is silent with respect to sulfur antioxidant.
However, Nakano et al teach a composition outstanding in thermal stability and chemical resistance by incorporating a styrene polymer with a phosphorus based antioxidant, a phenolic antioxidant and sulfur based antioxidant in a specific amount (abstract).  The composition comprises a mixture of 1 to 99 wt% of a styrene polymer, a mixture of a thermoplastic resin of 1 to 99 wt% and a total of 0.005 to 5 parts by weight of phosphorus based antioxidant, sulfur based antioxidant and phenol based antioxidant (see claims).  Examples of thermoplastic polymers include polyacrylic acid ester and PMMA (page 13, second full paragraph).  See examples (Table 1), wherein the phosphorus based antioxidant, phenol based antioxidant and sulfur based antioxidant are present in amounts of 0.5 parts by weight, 0.2 parts by weight and 0.3 parts by weight, respectively.  Therefore, in light of the teachings in Nakano et al, it would have been obvious to one skilled in art prior to the filing of present application to include a combination, of phenolic antioxidant, phosphorus based antioxidant and sulfur based antioxidant in amounts falling within the presently claimed range, to the resin composition, of Murakmai et al, for above mentioned advantages.

Response to Arguments

Applicant's arguments and Declaration under 37 CFR 1.132, filed 1/21/2021, have been fully considered but they are not persuasive.  Specifically, general thrust of applicant’s argument is that various production conditions and additives affect the properties of methacrylic resin composition and thus the MW residual ratios recited in claim 1 is not inherently exhibited by the methacrylic resin composition disclosed in Murakami.  The w residual ratio of 76.1% upon heating in air at 2800C for 0.5 hours, which is lower than the 80% or more as claimed.
In response, Table presented with the Declaration shows that sample was heated in air at 2800C for 1 hour (see 3-d) as opposed to 0.5 hours presently claimed.  Additionally, process conditions are not the same as in examples of cited prior art of Murakmai.  Specifically, there is a step of heating to 400C (page 3, line 8 of Declaration) and also adding UV absorber JF77 (page 3, line 24 of Declaration) into the process.  Given that applicant argues process conditions and additives have an impact on the thermal stability of methacrylic resin, it is not clear what affect these changes would have imparted to the methacrylic resin composition.  Furthermore, note that cited art of Nakano et al and Tsuchida et al teach that a combination of antioxidants provides thermal stability to resin compositions.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.